Title: From John Adams to William Tudor, Sr., 17 July 1818
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy July 17th. 1818

Mr Otis proceeded to page 198 of this great Work of the great Knight Sir Josiah Child
Proposition Eleventh “That New England is the most prejudicial Plantation to this Kingdom.”
“I am now to write of a people whose frugality, industry, and temperance, and the happiness of whose laws and institutions do promise to themselves long life, with a wonderful increase of people, riches and power: and although no man men ought to envy that virtue and wisdom in others which themselves either can or will not practise, but rather to commend and admire it, yet I think it the duty of every good man primarily to respect the welfare of his native country; and therefore though I may offend some whom I would not willingly displease, I cannot omit, in the progress of this discourse to take notice of some particulars, wherein Old England suffers diminution by the growth of those colonies settled in New England and how that plantation differs from those more southerly, with respect to the gain or loss of this Kingdom, viz.
All our American plantations, except that of New England produce commodities of different natures from those of this kingdom, as Sugar, tobacco cocoa, wool, ginger, sundry sorts of dying woods, &c Whereas New England produces generally the same we have here viz. corn and cattle: some quantity of fish they do likewise kill, but that is taken and saved altogether by their own inhabitants, which prejudiceth our New foundland trade; whereas hath been said very few are or ought according to prudence to be, employed in those fisheries but the inhabitants of Old-England. The other commodities we have from them are some few great masts, furs, and train oil, whereof the yearly value amounts to very little the much greater value of returns from thence being made in sugar, cotton, wool, tobacco, and such like commodities, which they first receive from some other of his Majesty’s plantations in barter for dry cod fish, salt machrel, beef, pork, bread, beer, flour, Peas, &c which they supply Barbadoes, Jamaica &c, with, to the diminution of the vent of those commodities from this kingdom; the great expence whereof in our West-India plantations would soon be found in the advance of the value of our lands in England, were it not for the vast and almost incredible supplies those colonies have from New England.
2. The people of New England, by Virtue of their primitive Charters, being not So Strictly tied to the Observation of the Laws of New Engla this Kingdom, do Sometimes assume a Liberty of trading, contrary to the Act of Navigation, by reason whereof many of our American Commodities, especially Tobacco and Sugar, are transported transported, in New England Shipping directly, into Spain and other foreign Countries, without being landed in England, or paying any duty to his Majesty, which is not only Loss to the King, and a prejudice to the navigation of Old England but also a total Exclusion of the Old English Merchants from the vent of those Commodities in those Ports where the New English Merchants vessels trade; because there being no Custom paid on those Commodities in New England, and a great Custom paid upon them in Old England it must necessarily follow that the New English Merchant will be able to afford his Commodities much cheaper at the Market, than the Old English Merchant: And those that can Sell cheapest, will infallibly engross the whole trade, Sooner or later.
3. Of all his Majesty’s Plantations the American Plantations, his Majesty hath none, So apt for the building of Shipping as New England, nor none So comparably So qualified for breeding of Seamen not only by reason of the natural Industry of that People, but principally by reason of their Cod and Mackrel Fisheries: and in my poor opinion, there is nothing more prejudicial and in prospect more dangerous to any Mother Country Kingdom than the increase of Shipping in her Colonies Plantations and Provinces.
4th The people that evacuate from us to Barbadoes, and the other West-India plantations, as was hinted, do commonly work one Englishman to ten blacks; and if we kept the trade of our said plantation entirely to England, England would have no less inhabitants, but rather an increase of people by such evacution; because that one Englishman, with the ten Blacks that work with him, accounting what they eat, use, and wear, would make employment for four men in England, as was said before; whereas, peradventure, often men that issue from us to New-England.—
To conclude this Chapter, and to do right to that most industrious English colony; I must confess, that though we lose by their unlimited trade with our foreign plantations, yet we are very great gainers by their direct trade to and from Old England: our yearly exportations of English manufactures, malt, and other goods, from hence thither, amounting in my opinion to ten times the value of what is imported from thence; which calculation I do not make at random, but upon mature consideration, and peradventure upon as much experience in this very Trade as any other person will pretend to: and therefore, whenever a reformation of our correspondency in Trade with that people shall be thought on, it will, in my poor judgement require great tenderness and very serious circumspection.”
Mr Otis’s humour and Satyre were not idle upon this Occasion but his Will Served only to encrease the Effect of a Subsequent, very grave and Serious Remonstrance and Invective against the detestable Principles of the foregoing Passages, which he read with regret, but which it was his duty to read, in Order to Shew the Temper, the Views and the Objects of the Knight, which were the Same with those of all the Acts of Trade anteriour and posteriour, to the Writing of this Book: and those Views designs and Objects were, to annul all the New England Charters, and they were but three, Massachusetts, Rhode Island and Connecticut; to reduce all the Colonies to Royal Governments, to Subject them all to the Supream domination of Parliament, who were to tax Us, without limitation, who would tax Us whenever the Crown recommended it, which Crown would recommend it, whenever the Ministry for the time being Should please, and which Ministry would please as often as the West India Planters and North American Governors Crown Officers and Naval Commanders Should Sollicit more Fees, Salaries, Penalties and forfeitures.
Mr Otis had no Thanks for the Knight for his Pharisaical Complement to New England, at the expence of Virginia and other Colonies who for any Thing he knew were equally meritorious. It was certain the first Settlers of New England were not all Godly. But he reprobated in the Strongest terms that Language can command, the Machiavilian, the Jesuitical, the diabolical & infernal Principle that Men, Colonies and Nations were to be Sacrificed because they were industrious and frugal, wise and virtuous, while others were to be encouraged fostered and cherrished because they were pretended to be profligate, vicious, and lazy.
But my Friend, I must quit Josiah Child / and look for others of Mr Otis’s Authorities,
John Adams